DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 February 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Heymann (U.S. Patent 3,857,542) in view of Ooishi (U.S. Patent 9,903,219).
Regarding claim 1, Heymann discloses a steam valve 1, comprising:
a valve seat 9 in a valve casing 3; and
a valve element 11 coupled to a valve rod 33 in the valve casing, and moving along an axial direction (y-axis in FIG. 1) of the valve rod, in which a distance between the valve element and the valve seat is reduced when the valve rod moves in a closing direction (down) in which the steam valve is closed, and the distance between the valve element and the valve seat is increased when the valve rod moves in an opening direction (up) in which the steam valve is opened, wherein 
the valve element comprises:
a first valve element part 23 positioned in the closing direction, and including a first valve element part outer peripheral surface configured to surround the valve rod (when view from the outlet 7); and
a second valve element part 13 positioned in the opening direction, and including a second valve element part outer peripheral surface configured to surround the valve rod (when view from the outlet 7), wherein:
the first valve element part outer peripheral surface is a curved surface formed to have a diameter increased toward the opening direction (23 is curved at its bottom having a diameter increasing from bottom to top); and
a diameter of boundary position between the first valve element part outer peripheral surface and the second valve element part outer peripheral surface is the same as a seat diameter of valve seat (at 9) at which the valve element is brought into contact with the valve seat when the steam valve is set to a fully-closed state (FIG. 1, 2; Col. 1 ln 52-Col. 2 ln 7).
Heymann is silent regarding the valve seat being a separate component than and installed in the valve casing.
However, Ooishi teaches a steam valve 13 comprising (in relevant part): a separate valve seat 32 installed in a valve casing 3 (Abstract; FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Heymann, by installing a separate valve seat in the valve casing, as taught by Ooishi, for the purpose of preventing wear on the casing itself thus allowing for extended life expectancy of the valve by providing a separate removeable seat.
Regarding claim 2, Heymann, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Heymann further discloses the second valve element part outer peripheral surface includes a surface along the axial direction (the top of 13 extends upward along the y-axis) (FIG. 2).
Regarding claim 3, Heymann, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Heymann further discloses the second valve element part outer peripheral surface includes a tapered surface (best seen in FIG. 2) formed to have a diameter increased toward the opening direction (FIG. 2).
Regarding claim 4, Heymann, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Heymann further discloses the second valve element part outer peripheral surface includes a bell-mouth curved surface (curvature of 13 best seen in FIG. 2) formed to have a diameter increased toward the opening direction (FIG. 2).
Regarding claim 5, Heymann, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Heymann further discloses the first valve element part includes a recessed portion (“cavity” formed by 21) formed on a surface on the side of the opening direction (FIG. 2; Col. 2 ln 3-7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nishimura (U.S. Patent Publication 2011/0297868) discloses a steam valve similar to the one of the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753